          Case 1:20-cv-03000-LAK Document 26 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIAM DAVITASHVILI, ADAM
 BENSIMON, MIA SAPIENZA, PHILIP
 ELIADES, JONATHAN SWABY, JOHN
 BOISI, NATHAN OBEY, and MALIK
 DREWEY, individually and on behalf of all
 others similarly situated,
                                                           Case No. 20-cv-03000 (LAK)
        Plaintiffs,

                      v.

 GRUBHUB INC., UBER TECHNOLOGIES,
 INC., and POSTMATES INC.,

        Defendants.




                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs in the above-

captioned action, by their undersigned attorneys, hereby give notice of voluntary dismissal of all

claims against Defendant DoorDash Inc. (“DoorDash”) without prejudice. DoorDash was

named in the initial complaint filed in this action, ECF No. 1, but was not named in Eliades et al.

v. Grubhub Inc. et al., No. 1:20-cv-5134, which has been consolidated with this action, and is not

named in Plaintiffs’ Amended Consolidated Class Action Complaint, ECF No. 24. As of the

date of this notice, DoorDash has not served an answer or a motion for summary judgment in

response to any complaint in the above-captioned action.
        Case 1:20-cv-03000-LAK Document 26 Filed 08/24/20 Page 2 of 2




Dated: August 24, 2020


By: /s/ Gregory A. Frank           .          /s/ Kyle W. Roche
Gregory A. Frank (GF0531)                     Kyle W. Roche
Marvin L. Frank (MF1436)                      Edward Normand
Asher Hawkins (AH2333)                        Stephen Lagos
FRANK LLP                                     ROCHE CYRULNIK FREEDMAN LLP
370 Lexington Avenue, Suite 1706              99 Park Avenue, 19th Floor
New York, New York 10017                      New York, NY 10016
Tel: (212) 682-1853                           kyle@rcfllp.com
Fax: (212) 682-1892                           tnormand@rcfllp.com
info@frankllp.com                             slagos@rcfllp.com

                                              Attorneys for Plaintiffs



It is so ORDERED.

Signed at New York, NY on ______, 2020.




                                          Honorable Lewis A. Kaplan
                                          United States District Judge




                                          2
